926 F.2d 1215
288 U.S.App.D.C. 342
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Virginia LEFEBVRE, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 90-1284.
United States Court of Appeals, District of Columbia Circuit.
March 8, 1991.

FCC
REVIEW DENIED.
Before HARRY T. EDWARDS, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on a petition for review of the Federal Communications Commission's Orders in Edwin A. Bernstein, 4 F.C.C.Rcd 8420 (Rev.Bd.1989), review denied, 5 F.C.C.Rcd 2843 (1990).  The case was briefed and argued by counsel for petitioner Virginia Lefebvre and counsel for the Commission.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).


2
On the record before us, we reject the petition for review, substantially for the reasons given by the Review Board in its Order and affirmed by the Commission.  The Commission decision denying leave to amend a broadcast application after hearing designation is not arbitrary or capricious.  Accordingly, it is hereby


3
ORDERED and ADJUDGED, by the Court, that the petition for review is denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.